.

                                                            R-151   '. "


                            ORNEY-       GENE-L,
                           Q,F    EXAS

PRICE   DANIEL
..wTORNEYGENERAL


                                 June 4, 1947

          Honorable Il. Riley Wyatt
          Chairmb,  State Prison Board
          San Antonio,,Texas           Opinion Do. V-233
                                       Re: Authority of Prison
                                           Board to direct gen-
                                           eral manager to per-
                                           mit the use of in-
                                           mate labor on sewer
                                           project with City
                                           of Huntsvi,lle
                                                        0
         Dear Yr, Wyatt:
                    Receipt is acknowledgedof your supplemental
          request for an opinion on the authority of the Prison
          BoarU .touse inmate labor in the improvementand en-
         largement of a sewerage disposal plant owned by the
          City of Huntsville and used by the Prison System at
         .Runtsville.:Your supplementalletter furnishesmater-
          ial information
                 '.       which was not available to this office
         when Opinion  No, V-105 was rendered. That information
          relates to a lease agreement between the City of Hunts-
         ville and the Prison System dated E&y 20, 1939, where-
         by the Prison System is given the right and privilege
          of the use of the disposal plant for a 10 year period,
         The contract further provides that if, because of in-
          creased volume of sewerage or other cause, the dis-
         posal plant requires extensions, improvements,or re-
          pairs, thenPrison System will cooperatewith the City
         upon the basis of population served for the System and
         for the City,
                   It is our understandingthat the authority
         desired relates to the enlarging and improving of such
         sewerage.disposal plant, From the 'informationftamish-
         ed by you, it appears that this disposal plant, serv-
         ing the Prison at Huntsville, is so inadequatethat
         won aeqerage is being discharged into the fields near
      ~.~,theprison; and that the State Health Officer, Dr,
         George W, Coxs 16.D, p is seriously concernedwith the
         problems presented,
Honorable Y. 8!Lls~$Wyatt   -   Pago         2
        ',                             :,’




            Article 6166a, Vernon's civil Statutes,Acts
of   the .$OthLegisJatUr%  reads as follows:
            *It shal,lbe the policy of this State,
      in the onerationand management of the Pri-
      gun System,,to so manage and conduct the
      same in thst maimer as will be consistent
      with the,operation of a modern prison sys-
      tem, and with the view of making the Sgs-
      i-
       em se1 -susta n    ; an
      victed of'violatingthe law and sentenced
      to a termin the SEate Penitentiaryshe,11
      have humane treatment,and be given op-
      portunity,encouragementand training in
     :the matter ef reformation. All prisoners
      shall ~be'workedwithin the prison walls
      and.upon rarms owned or leased by the
      State; and in no event shall the labor
      of a'prisoner be sold to any contractor
      or lrssee to work on farms, or elsewhere,
      nor shall'any prisoner be worked on any
      fam or otherwise, upon shares, exoept
      such fana be owned or leased by the State
     ~of Toxaa.w   (kphasis added),
          Article 62030, enacted subsequent to Article
6166a, above quoted, provides in part:
           "so~tion 1. The purpose of this act
      is to renovate,improve and rehabilitate
      the central unit of the Texas Prison Sys-
      trr at Huntsvillr . . , it being the leg-
      islative intent to first relieve the emer-
      genay now rxisting in the walls at Hunts- :
      ville by providing for reasonable sanita-
      tion . i s within this unit . . .
           *Section 2. To accomplish the pur-
       osea enumaratd hrrrin the Texas Prison
      &a rd is authorized and directed as fol-
      low8:
                  A. To equip  the present
             property within the walls with ~'
             rsasonable,sanitarydevices in- ,'
             clnding~theinstallationof a
             8mr splrtuafor lll,orll block :
             ana et othor'pointsthemiu ii      "
             naedrd~. L .
               Fp  The Frisoo E@w4    18'
          'fu;g+r directed to teak8 rach
               , other and additional,as
          are-'incidentor necessary to ef-
          feotuate any and all of the sev-
          era1 undertakingshorein rprolal-
          ly dolineatsd.
        ',Veation 4. In the emction.of the im-
     prsvements authorized by this Act, it shall
     br the duty of the Prison Board to use prison
     labor when practicable . .,.*
          The Legislature in Article 6166e h&t expres-
reg~.adominant purpose that the Texas Prism Sgatem be
a modern, self-sustainingone. By Article 6203c, it
made provisions for the correction cf'the sanitary sys-
tem at the prison at Huntsville. The Legislature speoi-
finally authorized the installationof a sewer system
within the malls, authorizingthe Prison System to take
auellether an8 additional steps as were incident and
ieessaary to carry out such purpose. Such work was to
Lo done with prison labor when practicable.

          In the nature af things,~itis absolutely
nooessary that the sewerage of the system.be disposed
Of. The sanitary system within the walls must have an
adrquate~d,ispoaaloutlet. The Prison System has, by
contraat; obtained the use of'the disposal system in
question, under a 10 year lease a,greement.
          It i8 OUk belief that the enlargw and re-
&ring sf snch plant is within the discretion  given
to the ?&eon Board under Article 620~2, quoted above,
as am inoiarnt ard necrssary operation to sffectuate
                     ccmditions 0r the Prism System
the dO8fr8a craziitary
ileaimtellbcjArticle 62030; and that priscm labor may
br'a#eQ Ln t&o aampletion of such work.
             Tha statutes provide that such prison labor
shall mat bo sold, and that prisoners shall not be
workrd upon shares. The furnishing of suohlabor by
the Sy8t8MmU8t     be for the benefit of the Prison; and
tlprirlabor must be under the superviaionof the Sya-
ta     mt     notion of tlaecontract which restricts
the aoapWati@n of tb System to the proportion of
priaen pmat;l&i served thereby would~seem to assure
i&t  w      wrh f%rni&~d would be for the benefit of'
t@e &f8trg;    aa(.art rar iny third parties.
                                                _.   .




Eonorabld M. Riley:@ya$t - Page 4


          Because br the additional facts furnished
in your supplementalletter, Opinion No. V-105 is
to be distinguishedfrom this opinion. Its general
conclusiok, based upotithe facts then at hand, are
correct. We reach a airrerent final conclusionin
this opinion based strictly upon a new and different
fact situation.                                  >
                                                 ,I
                      SUMMARY                   r
                                               i
          The Texas Prison Board is authorized ,
     to direct the use of'prison labor to en-
     large and improve-the sewerage disposal
     plant used by the Prison System at the pri-,
     son in Huntsville, where such plant is
     available to such System under a .'joint-
     use 10 year lease agreement between the
     City of Huntsville and the Prison System,
     and where the cooperationof the System
     in such improvementis limited to the pro-
     portionate use.by the prison of such im-
     provements.

                       :'   Yours very truly
                        ATTORNEY GENERAL OF TEXAS        :
                   .


                       ,:BY
                       .i     ?ftiff
                                        Assistant


                                    APPROVED: